IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


DENISE TATE,                           : No. 56 EM 2016
                                       :
                 Petitioner            :
                                       :
                                       :
           v.                          :
                                       :
                                       :
PNC BANK NATIONAL ASSOCIATION,         :
                                       :
                 Respondent            :


                                   ORDER



PER CURIAM

     AND NOW, this 27th day of June, 2016, the “Notice of Removal or Appeal” is

DENIED.